03/16/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0143



                                    No. DA 19-0143


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

JMATTHEW THOMAS SOTO,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including April 13, 2020, within which to prepare, serve, and file its response

brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 16 2020